Citation Nr: 1622892	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  08-12 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD) and major depressive disorder with psychotic features.  

2.  Whether the reduction of the disability evaluation, from 40 percent to 20 percent effective August 1, 2013, for degenerative disc disease with residuals of lumbosacral strain, was proper.  


REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Attorney


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel






INTRODUCTION

The Veteran had active service from December 1977 to December 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2006 and May 2013 rating decisions issued by the Regional Office (RO) in Atlanta, Georgia.  In the August 2006 decision, the RO denied the Veteran's claim of entitlement to PTSD.  In the May 2013 decision, the RO reduced the rating for the spine disability. 

Although the Veteran filed a claim of service connection for PTSD, the record includes a diagnosis of major depressive disorder with psychotic features, which requires that the Board address both conditions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board previously remanded the claim for additional development in February 2012 and November 2013.  After it was returned to the Board, in the June 2014 Board decision, the Board denied the Veteran's appeal regarding service connection for PTSD and major depressive disorder with psychotic features.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In the January 2016 Order, the Court vacated the June 2015 Board decision, and remanded the matter to the Board for action consistent with the terms of a Joint Motion for Remand (Joint Motion) of the Veteran and the Secretary of Veterans Affairs (the Parties).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he suffers from a psychiatric disorder manifested by headaches and nightmares due to an in-service incident in which he fell from a tree and injured his back and head.  Review of the Veteran's service treatment records reflect that he sought medical treatment for back pain after falling out of a tree in February 1980.  

VA treatment records dated from April 2007 to August 2007 reflect that the Veteran was seen on an outpatient basis for his psychiatric problems.  After undergoing a mental health evaluation in April 2007, he was diagnosed with having major depressive disorder that is recurrent and severe with psychotic features.  A May 2007 computed tomography (CT) of the head revealed findings of an old blow out fracture of the medial wall right orbit.  Another outpatient treatment report dated in August 2007 reflects that the Veteran was diagnosed with having a mood disorder secondary to head trauma.  

The Veteran was afforded a VA psychiatric examination in June 2008.  Based on his evaluation of the Veteran, the VA examiner determined that the Veteran did not meet the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria for a diagnosis of PTSD, but did diagnose the psychotic disorder not otherwise specified (NOS) and depressive disorder NOS.  The examiner, explained that, although the Veteran was psychiatrically impaired, whether the source of this impairment might be the head injury he sustained in service could not be determined by a psychological evaluation without resorting to mere speculation.  The examiner determined that the Veteran should be evaluated by a neurologist and/or neuropsychologist to help resolve this issue.  

Pursuant to the February 2012 Board remand instructions, the Veteran was afforded another VA psychiatric examination in March 2012.  During the examination, the VA examiner interviewed the Veteran regarding his medical and military history.  The Veteran reported to experience memory impairment and headaches since suffering a head injury in-service.  According to the Veteran, he had been hanging some cable lines when he fell about 45 feet, lost consciousness and woke up in the hospital.  When asked about his memory disturbance, the Veteran explained that he could not remember what he ate the day before, and commented that after finishing with the examination, he would soon forget that he had even been there.  The Veteran further commented that whenever he sleeps he dreams that he is dropping and falling.  After interviewing the Veteran, and conducting a mental status evaluation of him, the VA examiner determined that he did not meet the necessary DSM-IV criteria for a diagnosis of PTSD, but he did meet the criteria for a diagnosis of major depressive disorder with psychotic features.  Similar to the June 2008 VA examiner, the March 2012 VA examiner believed the Veteran to be psychiatrically impaired, and that the source of his impairment could be related to a head injury he sustained in service.  However, the examiner could not resolve this issue without resorting to mere speculation, and determined that the Veteran should be evaluated by a neurologist and/or neuropsychologist to help resolve this issue.  

The Veteran was afforded another examination with a VA neurologist a few weeks later on March 28, 2012.  During the evaluation, the Veteran provided his medical history and noted that he had suffered a head trauma during his military service, which resulted in loss of consciousness for ten to fifteen minutes.  The Veteran complained of intermittent headaches and difficulty sleeping since this incident.  He also reported to experience a constant throbbing sensation, and intermittent spots in his peripheral vision.  The VA examiner diagnosed the Veteran with having a head trauma.  According to the examiner, cranial nerves II-IV and VI had been affected by the Veteran's condition.  After evaluating the Veteran, and reviewing his claims file, the VA neurologist determined that the claimed condition was less likely than not incurred in, or caused by, the claimed in-service injury, event, or illness.  In reaching this conclusion, the VA examiner relied on the earlier VA psychiatric examination which reflected that the Veteran did not meet the criteria for PTSD.  In light of these examination findings, the examiner determined that he could not establish a relationship between his head trauma and PTSD.  

In the November 2013 remand, the Board found that the February 2012 Board remand instructions had not been substantially complied with.  In the February 2012 remand, the Board had requested that the Veteran be afforded a VA examination by a neurologist and/or a neuropsychologist for a medical opinion concerning the etiology of his claimed disorder.  The Board found the March 28, 2012 VA examination to be inadequate because the VA neurologist failed to provide an opinion as to whether the currently diagnosed major depressive disorder with psychotic features was related to the Veteran's period of active service, to include the head trauma he diagnosed him with.  The VA neurologist also did not take into consideration the Veteran's service treatment records that documented his 1980 fall, and the May 2007 CT of the head which revealed an old injury.  The Board concluded that, in order to fairly assess the merits of the Veteran's claim, an additional remand was necessary for clarification of the March 28, 2012 VA opinion.  In the remand directives, the Board instructed that the Veteran's claims file be referred to the examiner who conducted the March 2012 VA psychiatric examination to obtain the clarification sought.  This appears to be a typographical error, given that the remand itself focused on how the March 28, 2012 opinion issued by the VA neurologist was inadequate, and required additional clarification.  

As a result of this typographical error, the Veteran's claims file was mistakenly referred to a VA psychiatrist, and in a December 2013 opinion, he (the examiner) found it less likely as not that the Veteran's diagnosed major depressive disorder with psychotic features is related to his active military service, to include head trauma, which was diagnosed during the March 2012 VA neurological evaluation.  In reaching this determination, the VA examiner found no credible evidence to document the Veteran's assertion that he sustained a significant head injury leading to loss of consciousness and hospitalization.  The examiner acknowledged the service treatment records that documented his February 1980 in-service fall, but noted that the November 1980 separation examination, and the May 1982 examination pursuant to his enlistment into the National Guard were negative for any mention of any problems with the head, depression, or past unconsciousness, and were further negative for any mention of a fall from a tree, or any sequelae from fall from tree.  The examiner acknowledged the March 2012 VA neurological examination reflecting a diagnosis of head trauma, but believed this to be based on the Veteran's verbal report in light of the absence of any evidence in the service treatment records.  The VA examiner acknowledged the May 2007 CT scan reflecting evidence of old head trauma, but opined that this did not mean the head trauma in question occurred during his military service.  

The Board acknowledges that the December 2013 VA staff psychiatrist provided a detailed explanation for the opinion provided.  However, the fact of the matter remains that a sufficient and well-reasoned opinion that addresses whether the Veteran's current psychiatric disorder is related to his military service, (to include his claimed head trauma), and takes into consideration all the pertinent treatment records and diagnostic test findings, has not yet been provided by a neurologist, despite the fact that two VA examiners have strongly recommended that the Veteran undergo neurological testing to (1) better understand the nature of his disorder; and (2) to determine whether his psychiatric impairment is related to his claimed in-service fall.  Indeed, both the June 2008 and March 2012 VA psychiatrists stated that the Veteran's psychiatric impairment may be due to the head injury he sustained in service, and the Veteran should be evaluated by a neurologist to help resolve this issue.  Although the December 2013 VA psychiatrist provided an explanation as to why he did not believe the Veteran's head trauma was incurred in service, and why there was no credible evidence that the Veteran sustained a significant head injury in service, he was not a neurologist and as such, it is unclear whether he applied the relevant medical principles, theories and concepts relied upon by most neurologists when reaching his conclusion.  It is also unclear whether certain factors pertaining to the Veteran's medical history, as well as medical findings within the May 2007 CT scan, may have either been overlooked or not taken into consideration by this examiner when rendering his conclusion; factors and findings that may have been relevant and taken into consideration by a neurologist.  

Moreover, the Board finds that the December 2013 VA psychiatrist's explanation that the 2007 CT scan "did not mean that head trauma in question occurred in service" is not an adequate one.  Although there may be a number of unknown factors that the head trauma identified in the CT scan could be attributed to, simply stating that evidence of an old head trauma does not mean that head trauma occurred during service, without any other evidence or indication as to what the head trauma may be attributed to, is not a sufficient one.  Indeed, the February 1980 clinical report is the only evidence of record documenting the Veteran's in-service fall, and the remainder of the service and post-service evidence of record is negative for any incident, event or occurrence that may have led to, or caused, the older skull fracture identified in the May 2007 CT report.  In addition, the Board would find it helpful if a neurologist would provide an explanation regarding medically known or theoretical causes of a head trauma, symptoms attributed to a head trauma, how a head trauma generally presents or develops in most cases, and the length of time it it generally takes for symptoms of a head trauma to manifest, in determining the likelihood that the Veteran's current psychiatric disorder(s) is/are related to his military service, to include his reported head trauma in service.  

The Board finds the Veteran competent to describe what he experienced in service, and competent to report symptoms congruent to a head trauma since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In addition, based on the evidence submitted and lay statements provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.

The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  When a claim is remanded in order for a medical expert who specializes in a particular field to provide a medical opinion regarding that field, then that physician's level of experience, expertise, and knowledge of the relevant medical principles, theories and concepts specific to that claim is necessary to better understand and clarify the issues and questions surrounding that claim.  

Also, in the May 2013 rating decision, the AOJ reduced the disability rating assigned for the Veteran's lumbosacral strain from 40 percent to 20 percent disabling, effective August 1, 2013.  The Veteran filed several Notices of Disagreement (NODs) with this decision in July 2013 and November 2013.  Under these circumstances, a Statement of the Case (SOC) concerning the issue of whether the reduction of the disability rating from 40 percent to 20 percent, effective August 1, 2013, for service-connected lumbosacral strain was proper should be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file records of VA treatment of the Veteran dated after February 2012.  

2. Then, once these records have been obtained and associated with the claims file, refer the claims file to the same VA neurologist who conducted the March 28, 2012 neurological examination, or another VA neurologist if this examiner is unavailable.  The claims file, all records on VBMS and Virtual VA, and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  The VA neurologist must explicitly take into consideration the February 1980 clinical report which reflects treatment provided for the Veteran following his in-service fall.  The VA neurologist must also explicitly take into consideration the May 2007 CT report which reflects findings of an old blow out fracture of the medial wall right orbit.  Consideration should be given to the Veteran's history, and particularly to any if his statements regarding of symptoms present on a continuous basis since service. 

Following a review of the record, the examiner must express an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's major depressive disorder with psychotic features had its onset during his military service, to include as a result of his head trauma following his in-service fall.  [The examiner must accept as fact that the Veteran injured his head during his February 1980 fall in service.]  

The examiner must support any opinion provided with a complete rationale.  It would be helpful if the examiner discussed medically known or theoretical causes of a head trauma, symptoms attributed to a head trauma, how a head trauma generally presents or develops in most cases, and the length of time it generally takes for symptoms of a head trauma to manifest.  

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he or she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

(If the examiner determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled with a VA neurologist and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2015).  The VA neurologist must provide the opinions requested above.)

3. Furnish the Veteran an SOC regarding the claim for whether the reduction of the disability rating from 40 percent to 20 percent, effective August 1, 2013, for service-connected lumbosacral strain was proper.  The Veteran should be informed that he must file a timely substantive appeal in order to perfect an appeal to the Board.  38 C.F.R. §§ 20.200, 20.202, 20.302(b).  Only if the Veteran files a timely appeal should any of this additional issue be returned to the Board.  

4. After conducting any additional development deemed necessary with regard to the claim of entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD) and major depressive disorder with psychotic features, readjudicate that claim.  If the benefit sought is not granted, furnish to the Veteran and his attorney a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

